Exhibit 12.1 STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE SHARE DIVIDENDS (in thousands) Three Months Ended Nine Months Ended March 31, March 31, Earnings: Net loss $ ) $ ) $ ) $ ) Add: Fixed charges 26 26 77 61 Earnings as defined $ ) $ ) $ ) $ ) Fixed charges: Estimated interest component of rental expense (1) 26 26 77 61 Total fixed charges $ 26 $ 26 $ 77 $ 61 Ratio of earnings to fixed charges (2) $ — $ — $ — $ — Deficiency of earnings available to cover fixed charges $ ) $ ) $ ) $ ) Combined fixed charges and preference share dividends: Fixed charges 26 26 77 61 Preference share dividends — Total combined fiexd charges and preference shre dividends $ 26 $ 26 $ 77 $ 61 Ratio of earnings to combined fixed charges and preference share dividends $ — $ — $ — $ — Deficiency of earnings available to cover combines fixed charges and prefernce share dividends $ ) $ ) $ ) $ ) (1) One third of rental expense is estimated to be the interest component of rental expense (2) Earnings were insufficient to cover total fixed charges and total combined fixed charges and preference share dividends
